DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application.  

Information Disclosure Statement
Acknowledgment is made of applicant’s Information Disclosure Statement(s) (IDS), Form PTO-1449, filed 13 November 2020 (3 IDSs filed).  The information therein was considered. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-13 and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Brewer (US 10,666,264).

Re: independent claim 1, Brewer discloses in fig. 5 a 3D device, the device comprising: a first level comprising logic circuits (106); a second level comprising a 

Re: independent claim 8, Brewer discloses in fig. 5 a 3D device, the device comprising: a first level comprising logic circuits (106); a second level comprising a plurality of dynamic memory cells (108); and a third level comprising a plurality of non-volatile memory cells (104/102), wherein said first level is bonded to said second level (col 3 ll. 21-41), and wherein said device comprises refresh circuits to refresh said dynamic memory cells (col 9 ll. 65 to col 10 ll. 8).

Re: independent claim 15, Brewer discloses a 3D device, the device comprising: a first level comprising logic circuits (106); a second level comprising a plurality of high speed memory cells (108); and a third level comprising a plurality of high density memory cells (104/102), wherein said first level is bonded to said second level (col 3 ll. 21-41), and wherein said device comprises control circuits to store more than one bit per cell in said high density memory cells (col 6 ll. 25-32).

Re: claims 2, 9 and 16, Brewer discloses the 3D device of claims 1, 8 and 15, wherein said third level comprises a NAND type memory array (col 6 ll. 25-32).

Re: claims 3, 10 and 17, Brewer discloses the 3D device of claims 1, 8 and 15, wherein said second level comprises a Random Access Memory ("RAM") array (col 7 ll. 18-20) or a NOR type memory array.

Re: claims 4, 11 and 18, Brewer discloses the 3D device of claims 1, 8 and 15, further comprising: a first memory cell (within 102); and a second memory cell (within 104), wherein said second memory cell is overlaying said first memory cell (fig. 5), and wherein said first memory cell is self-aligned to said second memory cell, being processed following a same lithography step (product-by-process limitation, MPEP § 2113).

Re: claims 5, 12 and 19, Brewer discloses the 3D device of claims 1, 8 and 15, further comprising: a fourth level, wherein said fourth level comprises memory control circuits (col 7 ll. 43-49).

Re: claims 6, 13 and 20, Brewer discloses the 3D device of claims 1, 8 and 15, wherein said second level comprises an array of at least four by four units, wherein each of said units comprise an array of memory cells, and wherein each of said units are independently controlled (fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brewer (US 10,666,264).

Re: claims 7 and 14, Brewer discloses the 3D device of claims 1 and 8.
Brewer does not disclose wherein said third level comprises charge trap type memory cells.
However, Brewer discloses wherein the third level comprises flash memory cells. It is well known in the art that charge trap memory cells are commonly used in flash memory cells. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Park et al. US 2020/0203328 disclose a fusion memory device including a first semiconductor device, a second semiconductor device stacked on the first semiconductor device and a third semiconductor device stacked on the second semiconductor device.

The examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON BERNSTEIN whose telephone number is (571)272-9011.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 






/ALLISON BERNSTEIN/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        4/15/2021